     Case 2:20-cv-03532-PA-JC Document 14 Filed 04/30/20 Page 1 of 2 Page ID #:69
                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-3532 PA (JCx)                                          Date    April 30, 2020
 Title             Simon Simonyan v. BMW Financial Services, NA, LLC



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                               Not Reported                          N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                  IN CHAMBERS - COURT ORDER

       Defendant BMW Financial Services, NA, LLC (“Defendant”) filed a Notice of Removal
of the action commenced by plaintiff Simon Simonyan (“Plaintiff”). Defendant asserts that this
Court has subject matter over the action pursuant to the Court’s federal question jurisdiction. 28
U.S.C. § 1331.

       Plaintiff’s Complaint, which was removed to this Court by Defendant, alleged four claims
for: (1) violation of the California Consumer Credit Reporting Agencies Act (“CCRA”), Cal.
Civ. Code § 1785.25(a); (2) violation of the CCRA, Cal. Civ. Code § 1785.26(b); (3) violations
of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681s-2; and (4) violation of
California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code § 17200. The Court’s
subject matter jurisdiction is therefore premised on the FCRA claim, which is the only federal
claim asserted in the action.

        Plaintiff has now filed a First Amended Complaint (“1st AC”), in which Plaintiff has
voluntarily dismissed his federal claim for violations of the FCRA. As a result of Plaintiff
having voluntarily dismissed his only federal claim, the Court has only supplemental jurisdiction
over Plaintiff’s remaining state law claims under 28 U.S.C. § 1367(a). Once supplemental
jurisdiction has been established under § 1367(a), a district court “can decline to assert
supplemental jurisdiction over a pendant claim only if one of the four categories specifically
enumerated in section 1367(c) applies.” Exec. Software v. U.S. Dist. Court for the Cent. Dist. of
Cal., 24 F.3d 1545, 1555–56 (9th Cir. 1994). The Court may decline supplemental jurisdiction
under § 1367(c) if: “(1) the claim raises a novel or complex issue of State law, (2) the claim
substantially predominates over the claim or claims over which the district court has original
jurisdiction, (3) the district court dismissed all claims over which it has original jurisdiction, or
(4) in exceptional circumstances, there are other compelling reasons for declining jurisdiction.”



CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
     Case 2:20-cv-03532-PA-JC Document 14 Filed 04/30/20 Page 2 of 2 Page ID #:70
                                                                                               JS-6
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES - GENERAL
 Case No.       CV 20-3532 PA (JCx)                                   Date   April 30, 2020
 Title          Simon Simonyan v. BMW Financial Services, NA, LLC

        Having dismissed the federal claim without prejudice, the Court declines to exercise
supplemental jurisdiction over Plaintiff’s state law claims. See 28 U.S.C. § 1367(c)(3). The
Court further exercises its discretion to remand the action. See Albingia Versicherungs A.G. v.
Schenker Int’l Inc., 344 F.3d 931, 938 (9th Cir. 2003); Harrell v. 20th Century Ins. Co., 934 F.2d
203, 205 (9th Cir. 1991) (“[A] district court has discretion to remand a properly removed case to
state court when none of the federal claims are remaining.”). The Court remands this action to
Los Angeles County Superior Court, Case No. 20STCV06742.

         IT IS SO ORDERED.




CV-90 (06/04)                           CIVIL MINUTES - GENERAL                            Page 2 of 2
